Citation Nr: 1511666	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Bell 's palsy, also claimed as facial paralysis.  

2.  Entitlement to a disability rating greater than 10 percent for left knee degenerative joint disease.

3.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Navy from March 1984 to July 1984 as well as subsequent service with the U.S. Naval Reserve. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in December 2009 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge. The transcript from that hearing is of record. 

The issues of entitlement to higher evaluations for the left knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, Bell's palsy, also claimed as facial paralysis, is reasonably shown to be the result of an injury sustained on January 4, 2004 while performing inactive duty training in the Navy Reserve.

CONCLUSION OF LAW

The criteria for service connection for Bell's palsy, also claimed as facial paralysis are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for Bell's palsy represents complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for Bell's palsy that he asserts is directly related to an injury sustained during weapons qualification while on IDT with the U.S. Naval Reserve in January 2004.  See January 2015 hearing transcript (Tr.).  He testified that while firing his M-16, the weapon jammed and backfired hitting the right side of his face.  He was evaluated by a staff member for swelling and redness and was later seen in the "sick hall" after that from the field.  The Veteran testified that he was in uniform qualifying with other platoons at the time.  See Tr. at pages3 and 4. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.303, 3.306. 

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records show that on January 8, 2004, the Veteran sustained a contusion to right side of his face during weapons qualifications.  While firing the butt of the weapon struck him on the right side of his face.  On examination the skin was red and swollen.  The examiner palpated the area for fracture at the orbital socket and cheekbones.  A follow-up entry dated February 1, 2004, shows the Veteran presented with the onset of Bell's palsy.  It was also noted that he was "TNPQ" (temporarily not physically qualified) and in "drill paying status," which constitutes a period of IDT.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 4, Section C, Paragraph 11.  (The term "drill pay" refers to the monetary benefits a reservist or member of the National Guard receives for performing active or inactive duty training).

In support of his claim the Veteran has submitted private medical opinions.  After reviewing the service records, the physician concluded that it is more likely than not that the Veteran's Bell's palsy is the result of a trauma he received to the right side of his face during weapons qualification in reserve training.  She explained that the trauma caused nerve damage to the right side of the Veteran's face with chronic residual facial paralysis leading to the onset of Bell's palsy.  See Medical Opinions from A.W. Hanley, M.D. of Medical Alternative of America, dated March 26, 2013 and April 2, 2013.

The evidence in this case supports the Veteran's claim for service connection for Bell's palsy.  The Board finds a well-documented record establishing that a facial injury and the initial treatment the Veteran received for it on January 8, 2004, falls within a period of IDT, according to his service treatment records which explicitly identify him has being in drill pay status.  The Veteran has also provided competent and credible testimony as to the continuity of facial paralysis since the in-service injury, and this testimony is consistent with the clinical evidence of record which clearly reflects the onset of Bell's palsy shortly after the injury.  Thus, based upon the evidence of record, the Board finds that Bell's palsy also claimed as facial paralysis had its onset during a period of IDT. 

Accordingly, the Veteran has established an in-service facial injury and he has been diagnosed with a Bell's palsy as a result of that injury.  The Board further finds that the April 2013 private medical opinion links the Veteran's Bell's palsy to his injury in service.  Specifically, the examiner indicated that the injury occurred during his January 2004 period of IDT.  38 C.F.R. § 3.303. Thus, service connection for Bell's palsy, claimed as facial paralysis, is warranted.

ORDER

Service connection for Bell's palsy claimed as facial paralysis is granted.


REMAND

The Veteran contends that his service-connected connected left knee and lumbar spine disabilities are more disabling than their current evaluations reflect.  It appears that he has not been afforded pertinent VA examinations since 2009 and 2010, and the symptoms he testified to at his 2015 hearing indicate a worsening of these disabilities. 

As there may have been significant changes in the service-connected left knee and lumbar spine disabilities since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  The Board is particularly interested in the records pertaining to treatment of the Veteran's back problems that were referenced in his January 2015 testimony, wherein he indicated being admitted to a local hospital on an emergency basis on five different occasions.  He also indicated that he was seen at a Tampa hospital in October 2014.  See hearing transcript pages 9 and 10.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, schedule the Veteran for an appropriate VA examination of his service-connected left knee and lumbar spine disabilities.  The claims file must be made available to the audiologist, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report. 

With respect to the lumbar spine disability, the examiner should:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable) of the Veteran's lumbar spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative disc disease of the lumbar spine.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

With respect to the left knee disability, the examiner should:

e) conduct range of motion testing for the left knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

f) indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should the provide opinions as to the effect the service-connected lumbar spine and left knee have, if any, on the Veteran's employment and daily life. Specifically, the examiner should render an opinion as to whether this disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


